Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Kinsman USPAT 6,075,283 and Uehara US 2010/0127399 does not anticipate or renders obvious the claimed invention:
A device having a second hanging lead connected to the second die pad and joined to the lead terminal, wherein the second die pad has a third end portion and a fourth end portion located with a second distance between the third end portion and the fourth end portion in the first direction, in the second direction, the second hanging lead is connected to the second die pad on the third end portion side relative to a center between the third end portion and the fourth end portion in the second die pad, the second die pad is disposed on a side on which the first main surface of the sealing material is located relative to the first location in the third direction, the first main surface covering a side of the second die pad opposite to a side of the second die pad on which the second semiconductor element is mounted, the first location being a location at which the lead terminal is located, the second die pad is inclined such that a thickness of the sealing material from a portion of the sealing material on the side of the second die pad opposite to the side of the second die pad on which the second semiconductor 
Kinsman shows in fig.5, and discloses a lead terminal (664); a first die pad (34); a first semiconductor element (placed on 34) mounted on the first die pad (34); a sealing material to seal (typical seal in semiconductor technology) the first die pad (34), the first semiconductor element, wherein the first die pad has a first end portion and a second end portion located with a first distance between the first end portion and the second end portion in a first direction.
Kinsman differs from the claimed invention because the prior art does not explicitly disclose a first hanging lead, a second hanging lead connected to the second die pad and joined to the lead terminal, wherein the second die pad has a third end portion and a fourth end portion located with a second distance between the third end portion and the fourth end portion in the first direction, in the second direction, the second hanging lead is connected to the second die pad on the third end portion side relative to a center 
Uehara does not cure the deficiencies and also does not disclose the highlighted limitations.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-3, 5-19 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813